Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 1 Nov 2021.
Claims 2, 13, and 17 were cancelled. Claims 1, 11, and 12 were amended.
Claims 1, 3-5, 11-12, 14-16, and 18-20 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a) and (b)
Applicant’s arguments filed 1 Nov 2021 with respect to the rejection under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive in light of Applicant’s amendments. The rejection has been withdrawn. However, new grounds of rejection under 35 U.S.C. 112(b) are presented below.
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that by amending the claims to recite “adapting subsidy to the orders which are related to the determined demand-transport capacity unmatched region in order to improve the efficiency of the transport capacity management of car calling services,” the abstract idea is integrated into a practical application and results in significantly more than the abstract idea because the “process for adapting parameters in the above-described procedure of online Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Thus, a recitation of an abstract idea cannot result in significantly more. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained.
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the invention taught by Zhang does not disclose a system in which “the demand transport capacity unmatched region is chosen from the above obtained demand regions based on whether a ratio of the number of accepted orders in progress of a plurality of uses to a total number of orders in progress is less than a preset order-accepting ratio threshold.” Applicant’s remarks, p. 9. Applicant also asserts that “Zhang further fails to disclose respectively building a departure coordinate set and a destination coordinate set.” Id. This is not persuasive. Zhang discloses that loci are determined to be under-served if the acceptance rate is below a threshold in [0089] and that the order acceptance rate is 
Applicant next asserts that “Buczkowski fails to teach or suggest obtaining a demand-transport capacity unmatched region based on ‘historical order data’ defined by the claimed invention.” Applicant’s remarks, p. 9. Zhang is cited for teaching this feature, and therefore Applicant’s remarks are not persuasive. 
Applicant next asserts that “Novak only describes adjusting of a price based on the determined amount of requesters and the determined amount of available service providers,” which Applicant asserts “is different from the claimed invention where the demand transport capacity unmatched region is chosen from the above obtained demand regions based on whether a ratio of the number of accepted orders… to a total number of orders… is less than a preset order-accepting ratio threshold.” Applicant’s remarks, p. 10. Novak is cited for the increased subsidy, and Zhang is cited for the ratio of order acceptance as set forth below and in the non-final action mailed 12 Aug 2021. Therefore, Applicant’s arguments are not persuasive. 
Applicant asserts that Dantzig fails to teach the elements of claim 1. Applicant’s remarks, p. 10. Zhang in view of Buczkowski and Novak are cited for claim 1. Therefore, Applicant’s arguments are not persuasive. 
Applicant adopts the same arguments for claims 11 and 12. Therefore, the same response applies thereto. For at least these reasons, Applicant’s arguments are not persuasive. The rejection has been updated to reflect Applicant’s claim amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 13, and 17 have been canceled. Claim 3 depends from claim 2, claims 14-16 depend from claim 13, and claims 18-20 depend from claim 17. Absent the claims from which they depend, it is unclear what the metes and bounds of the claims are. For purposes of examination, claim 3 is being interpreted as depending from claim 1, claims 14-16 are being interpreted as depending from claim 12, and claims 18-20 are being interpreted as depending from claim 11. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 11-12, 14-16, and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1, 3-5, recite a method, claims 11 and 18-20 recite a device, and claims 12, 14-16 recite non-volatile computer storage medium in which one or more programs are stored. These are statutory categories. 
Step 2A, prong 1: The independent claims recite obtaining data of departure coordinates and destination coordinates of the car-call respectively from data of a plurality of completed historical orders; respectively building a departure coordinate set and a destination coordinate set according to data of the departure coordinates and the destination coordinates, and clustering the departure coordinate set and destination coordinate set respectively according to a preset clustering algorithm to obtain the departure coordinate cluster set and the destination coordinate cluster set; building MxN demand regions respectively from M departure coordinate clusters in the departure coordinate cluster set and N destination coordinate clusters in the destination coordinate cluster set; obtaining a demand region in which a ratio of the number of accepted orders of a plurality of users to a total number of orders is less than a preset order- accepting ratio threshold from the MxN demand regions as the demand-transport capacity unmatched region; and adapting subsidy to the orders which are related to the determined demand-transport capacity unmatched region in order to improve the efficiency the 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional element is recited in the preamble that the method is computer-implemented. In claim 11 the additional elements are a preamble recitation that the device is electronic, a processor, a memory, and one or more programs stored in the memory. In claim 12, the additional elements are a non-volatile computer storage medium, a program, and an apparatus to execute the program. These are generically recited computing elements. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered 
Step 2A, prong 1: The dependent claims further limit the abstract idea with further definitions of the mathematical relationships or commercial interaction. Claims 3, 14, and 18 recite different types of algorithms which may be used to create the clusters; claims 4, 15, and 19 recite calculating a ratio and determining that a ratio less than a threshold is a demand unmatched region; and claims 5, 16, and 20 recite that the orders to be considered do not include orders cancelled by the requesting user. These steps all constitute additional mathematical relationships or commercial interactions, and therefore also fall into the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas. 
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3-4, 11-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0046644 to Zhang et. al. (“Zhang”) in view of U.S. Patent Publication No. 2010/0299177 to Buczkowski et. al. (“Buczkowski”) and in view of U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”).
Claims 1, 11, and 12
Zhang discloses the following elements: 
A computer-implemented method for obtaining a demand-transport capacity unmatched region in car calling services, wherein the method comprises: ([0036]-[0037] method for identifying under-served areas in a transportation system; [0099] method is implemented on a computing device)
obtaining data of departure coordinates and destination coordinates of the car-call respectively from data of a plurality of completed historical orders; ([0050] order information unit receives order information from requesters; [0060] collection module may include order information and historical information; [0063] order information includes location information for the starting location and the destination location, may be used to create loci or region of service; [0085] clustering algorithms may use latitude and longitude of orders; [0049] historical information includes number of accepted orders – the broadest reasonable interpretation of Applicant’s claim 
respectively building a departure coordinate set and a destination coordinate set according to data of the departure coordinates and the destination coordinates, and clustering the departure coordinate set and destination coordinate set respectively according to a preset clustering algorithm to obtain the departure coordinate cluster set and the destination coordinate cluster set; ([0067] loci may be identified by clustering algorithms; identification module processes plurality of orders including information such as geographic information; [0068]-[0069] orders are grouped into loci based on latitude and longitude; see also Fig. 10-a; [0063] order information includes location information for the starting location and the destination location, may be used to create loci or region of service; [0092] loci may be based on origin or destination of an order)
building MxN demand regions respectively from M departure coordinate clusters in the departure coordinate cluster set and N destination coordinate clusters in the destination coordinate cluster set; ([0045] loci may be based on first information, including starting locations or destination locations, and second information, which may be the same as the first information; [0092] loci may be based on origin or destination of an order; [0038] a region may consist of a plurality of loci or clusters; [0086] one or more loci may be identified in an area – Examiner notes that MxN could reasonably be interpreted as 1x1, because Applicant’s 
obtaining a demand region in which a ratio of the number of accepted orders of a plurality of users to a total number of orders is less than a preset order- accepting ratio threshold from the MxN demand regions as the demand-transport capacity unmatched region; ([0089] loci are determined to be under-served if the acceptance rate is below a threshold; [0113] order acceptance rate is a ratio of orders accepted and the number of all the orders in the locus; [0061] demand/supply may be determined based on historic information for a region over a period of time and real time information of the number of providers in the region; [0044] received information may include historical information and real-time information, which is information at the time an order is made; [0074] system considers current vehicle order information)
. ([0036] the system disclosed will improve the efficiency of service as service providers or requesters make adjustments based on the described method)
Zhang also discloses:
Claim 11
An electronic device, comprising one or more processors; ([0098]-[0101] system may include computing hardware and platforms including processors and hardware and software including instructions for executing the claimed process)
a memory; ([0098]-[0101] system may include computing hardware and platforms including processors and hardware and software including instructions for executing the claimed process)
one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors ([0098]-[0101] system may include computing hardware and platforms including processors and hardware and software including instructions for executing the claimed process)

Claim 12
A non-volatile computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operations when said one or more program are executed by the apparatus: ([0098]-[0101] system may include computing hardware and platforms including processors and hardware and software including instructions for executing the claimed process, including non-transitory storage media)
It is noted that the last limitation includes the phrase “in order to improve the efficiency the transport capacity management of car calling services.” A whereby clause in a method claim is not given weight when it simply expresses the 
Zhang discloses determining loci from origin and destination information, and it discloses determining whether a locus is under-served based on an acceptance rate schedule. Zhang also discloses that a locus may include multiple clusters. This is at least highly suggestive of determining a region based on origin clusters and destination clusters. To the extent that Zhang does not explicitly disclose determining a region based on origin clusters and destination clusters, Buczkowski discloses determining origin-destination pairs to establish geographic zone groupings, determining clusters and classifying them as origin or destination clusters to be used in place of single origin-destination pairs, and determining a service zone based on origin-destination pairs. See at least paragraphs [0112]-[0113] and fig. 9. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the loci and regions of Zhang with the origin-destination clusters and pairs of Buczkowski in order to “satisfy the demand for any and all resorts in a particular resort or service area.” Buczkowski, paragraph [0112]. 
Zhang also discloses encouraging providers to go to an underserved locus including by changing the pricing standard for the service as in paragraph [0093]. Zhang also discloses indicating to drivers the tip that requesters are willing to pay as in paragraph [0050]. This is highly suggestive of adapting a subsidy to the provider to control the transport capability of a region. Nevertheless, to the extent that Zhang does not explicitly disclose actually changing the payment, Novak discloses that once the amount of requesters and the amount of available service and utilization parameters. See at least Novak, paragraphs [0036], [0043], and [0051]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to include in the demand-based changing pricing standards of Zhang the demand-based price adjustment of Novak in order to “dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service.” Novak, paragraph [0019]. 
Claims 3, 14, and 18
Zhang in view of Buczkowski and Novak discloses the elements of claims 1, 11, and 12, above. Zhang also discloses: 
wherein the clustering algorithm is a distance-based clustering algorithm or a density-based clustering algorithm. ([0073] clustering algorithm may be a distance algorithm or a density algorithm)
Claims 4, 15, and 19
Zhang in view of Buczkowski and Novak discloses the elements of claims 3, 14, and 18, above. Zhang also discloses: 
calculating a ratio of the number of accepted orders of the plurality of users to a total number of orders in each demand region according to the departure coordinates and destination coordinates in the plurality of historical order data; ([0113] order acceptance rate is a ratio of orders accepted and the number of all the orders in the locus)
taking a demand region in which the ratio of the number of accepted orders of the plurality of users to a total number of orders is less than the preset order-accepting ratio threshold as the demand-transport capacity unmatched region. ([0088] locus may be marked as under-served based on order acceptance rate)

Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0046644 to Zhang et. al. (“Zhang”) in view of U.S. Patent Publication No. 2010/0299177 to Buczkowski et. al. (“Buczkowski”) in view of U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) and further in view of U.S. Patent Publication No. 2011/0153373 to Dantzig et. al. (“Dantzig”).
Claims 5, 16, and 20
Zhang in view of Buczkowski and Novak discloses the elements of claims 4, 15, and 19, above. Zhang discloses determining whether a specific order is noise in paragraph [0077]. Neither Zhang nor Buczkowski explicitly disclose excluding orders cancelled by the user. However, Dantzig discloses: 
wherein the total number of orders in each demand region does not include orders initiatively cancelled by the plurality of users. ([0046] index records can be deleted when reservations are cancelled; [0048] index records are used to estimate demand)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the noise determination of Zhang a decision to exclude records from cancelled orders as disclosed by Dantzig because a zone “that is almost fully booked… needs a more accurate inventory” than one that is not. Dantzig, paragraph [0048].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628